Citation Nr: 1810883	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-10 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in part, denied service connection for bilateral hearing loss.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In May 2017, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's bilateral hearing loss did not have its onset in service, did not manifest to a compensable degree within a year of separation from service, and was not otherwise caused by or related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in June 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was afforded a VA examination in May 2013 and an addendum opinion in July 2017.  The examination and opinions are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report and addendum opinion reflect that relevant records were reviewed and the May 2013 VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, hearing loss is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Analysis

The Veteran contends that service connection is warranted for his bilateral hearing loss.  The Veteran states that he was an air policeman who, due to the lack of any ear protection, was exposed to acoustic trauma on a regular basis from the noise of the flight line.  See April 2014 VA Form 9 (Appeal to Board of Veterans' Appeals);see also January 2017 hearing testimony.  The Veteran reported that his bilateral hearing loss began in service while he was in his late teens or early twenties.  See January 2017 hearing testimony.  

According to the VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e (The Duty Military Occupational Specialty (MOS) Noise Exposure Listing), it has been determined that it is highly probable that military policeman were exposed to hazardous noise, and the RO has conceded that the Veteran was exposed to hazardous noise.  See April 2013 VA Form 21-2507(a) (Request for Physical Examination).  The Board will also concede exposure to hazardous noise for purposes of establishing an in-service event.

The Veteran's July 1959 entrance exam reflects normal hearing using the Whispered and Spoken Voice testing.  An August 1959 audiometry tracing also reflects normal hearing.  See July 2017 VA addendum opinion.  

On the Veteran's May 1963 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-5
-5
5
LEFT
-5
-5
-5
-5
15

However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:




HERTZ



500
1000
2000
3000
4000
add
15
10
10
10
5

Therefore, after conversion, the Veteran's May 1963 separation examination puretone thresholds are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
10
LEFT
10
5
5
5
20

The Board notes that after conversion, puretone thresholds in the May 1963 audiogram do not meet the thresholds to be considered a disability for VA purposes.  Therefore, the Veteran is entitled to the presumption of soundness under 38 U.S.C. § 1111.  McKinney v. McDonald, 28 Vet. App. 15 (2016).

The Veteran did not report hearing loss or injury on his May 1963 separation examination and his service treatment records are absent of any complaints of hearing loss or treatment for hearing loss at any time throughout his active service.   

Post-service treatment records reflect that the Veteran has been diagnosed with bilateral mild to profound sensorineural hearing loss and prescribed hearing aids.  See March 2011 VA treatment records.  

Despite the Veteran's credible reports of noise exposure during service, the evidence of record weighs against a finding that any hearing loss disability was present during his active service, or within a year of his separation from active service. 

While sensorineural hearing loss is considered a "chronic" disease under 38 C.F.R. § 3.309(a), service connection based upon the presence of a chronic condition and continuity of symptomatology is not warranted in the Veteran's claim.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  The evidence weighs against a finding that a hearing loss disability was present during his active service.  The Veteran's medical treatment records during service do not reflect the presence of a hearing loss disability at that time.  Further, the medical evidence of record does not reflect the presence of a hearing disability until many years after separation from service. 

To the extent that the Veteran has provided the opinion that his hearing loss was present during service, the Board finds that the Veteran is not competent to provide a diagnosis of a hearing loss disability for VA purposes.  The Veteran is competent to report observable symptoms, such as reduced hearing acuity, see Layno, 6 Vet. App. 465; however, he is not competent to diagnose hearing loss according to VA regulations.  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau, 492 F.3d at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  38 C.F.R. § 3.385.  Thus, the question of whether the Veteran has a hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  Here, none of the competent evidence of record indicates the presence of a hearing loss disability at least until 2011, years after the Veteran separated from active service.  In light of the above, the Board finds that the Veteran has not continuously experienced a hearing loss disability for VA purposes since service, or within a year of separation from service. 

Thus, while sensorineural hearing loss has been diagnosed post-service, it is necessary to establish a link between any current hearing loss and his in-service noise exposure.  In Hensley, the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  The Court explained that: [W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  5 Vet. App. at 159-160.

Unfortunately, the competent evidence of record also does not support that the Veteran's current bilateral hearing loss is causally related to his active service.

The Veteran was afforded a VA examination in May 2013.  On the authorized audiological evaluation in May 2013, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
35
55
65
LEFT
10
20
50
85
100

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 94 percent in the left ear.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  

The examiner noted that the Veteran reported working in water treatment after service and that he denied any significant occupational or recreational noise exposure.  However, the examiner found that in light of the normal audiogram at separation, the Veteran's reported onset of hearing loss in his mid-twenties, and that the Veteran did not seek treatment for any hearing problems until almost fifty years after discharge from military service, that the Veteran's hearing loss was less likely than not related to acoustic trauma from military service than it would be to any other factor, given the finding of normal hearing at separation.

The Veteran was afforded a VA addendum opinion in July 2017.  The examiner reviewed the Veteran's service treatment records and found no documentation of calibrated audiometry at entrance.  A whisper voice test was used to measure the Veteran's hearing at separation, which the examiner noted could not be considered as reliable evidence that hearing loss did or did not occur.  The examiner further noted that an audiologic evaluation dated in August 1959 and a separation evaluation dated in May 1963 may have been recorded using ASA levels as it was completed pre-1969/1970 when ISO/ANSI standards were becoming standardized.  However, even after converting the evaluations from ASA to ISO/ANSI standard, the examiner found that the Veteran's hearing thresholds revealed bilateral normal hearing sensitivity and no significant threshold shift between the examination dated in August 1959, shortly after the Veteran's July 1959 entrance to service, and the May 1963 separation examination.  The examiner cited to an Institute of Medicine study on cases where there was in-service examination and separation examination and such examinations were normal, or not disabling per 38 C.F.R. § 3.385.  The study concluded that there was no scientific basis for concluding that hearing loss that develops after service is causally related to military service.  The report found that based upon current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  The study also stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Therefore, given that there was no significant shift in the Veteran's hearing levels greater than normal measurement variability bilaterally, and specifically in the left ear, during military service and no record of complaints or treatment of the claimed hearing loss in the service treatment records, the examiner opined that it was less likely as not that the Veteran's bilateral hearing loss, and specifically in the left ear, was related to acoustic trauma or noise exposure during military service. 

The Board finds that the July 2017 VA examiner's opinion, taken together with the May 2013 VA examination, is persuasive.  The opinion is informed by a thorough review and analysis of the Veteran's service treatment records, post-service treatment records, and medical literature.  The examiner's opinion reflects clear and unequivocal conclusions regarding the relationship between the Veteran's in-service noise exposure, his in-service audiograms, his claimed noise-induced hearing loss, and his post-service occupational and recreational noise exposure.  The reasoning adequately shows that the examiner's conclusions are supported by the relevant and material information.  The opinion is factually accurate, fully articulated, and based on sound reasoning.  Thus, the opinion carries significant probative weight.

The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding his current hearing loss disability and whether his current disability is related to his in-service noise exposure; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the objective medical evidence of record and the opinions expressed concerning the relationship between the Veteran's current hearing disability and his in-service noise exposure as expressed in the above compensation examination medical opinions.

While the Board is sympathetic to the Veteran's claim and concedes that the Veteran was exposed to acoustic trauma during his service, the weight of the evidence indicates that this exposure did not result in his current hearing loss disability.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  See 38 C.F.R. § 3.102; Gilbert, at 54.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


